— Appeals by the defendants from two judgments (one as to each of them) of the County Court, Nassau County (Delin, J.), both rendered February 20, 1990, convicting each of them of owning or operating an independent clinical laboratory without obtaining a permit in violation of Public Health Law § 574 (1), and accepting a specimen for laboratory examination without obtaining a valid permit in *832violation of Public Health Law § 574 (1), upon jury verdicts, and imposing sentences.
Ordered that the judgments are affirmed, and the matters are remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50.
The defendants contend that their convictions for accepting a specimen for laboratory examination without a permit (see, Public Health Law § 574 [1]) did not constitute a crime. We disagree. Inasmuch as the punishment for violating Public Health Law § 574 (1) is not otherwise prescribed by the Public Health Law "or any other law, [it] is punishable by imprisonment not exceeding one year, or by a fine not exceeding two thousand dollars or by both” (Public Health Law § 12-b [2]). Accordingly, it is deemed an "unclassified misdemeanor” (Penal Law § 55.10 [2] [c]; 31 NY Jur 2d, Criminal Law, § 281, n 82, at 485).
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to prove the defendants’ guilt of violating Public Health Law § 574 (1) — owning or operating an independent clinical laboratory without a permit — beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have considered the defendants’ remaining contentions and find them to be either unpreserved for appellate review or without merit. Mangano, P. J., Thompson, Bracken and Copertino, JJ., concur.